FILED
                               FOR PUBLICATION                               DEC 21 2006

                                                                       CATHY A. CATTERSON, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 04-30007

          Plaintiff - Appellee,                  D.C. No. CR-03-02059-EFS

  V.
                                                 ORDER
LUIS EMILO GONZALES,

          Defendant - Appellant.



Before: SCHROEDER, Chief Judge.

       Upon the vote of a majority of nonrecused regular active judges of this

court, it is ordered that this case be reheard by the en banc court pursuant to

Circuit Rule 35-3.